Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed January 18, 2022 in reply to the First Office Action on the Merits mailed August 30, 2021. Claims 1, 3, 8, and 9 have been amended; claims 2 and 5 have been canceled; and no claims have been newly added. Claims 7 and 9-20 have been withdrawn. Claims 1, 3, 4, 6, and 8 are currently under examination in the application. 
Withdrawal of Prior Double Patenting Objection
Claim 5 has been canceled. Therefore, the double patenting objection of claim 5 under 37 CFR 1.75 as being a substantial duplicate of claim 4, presented in the First Office Action on the Merits mailed August 30, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 8 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed August 30, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 5 has been canceled. Therefore, the 35 USC 112(d) rejection presented in the First Office Action on the Merits mailed August 30, 2021 is hereby withdrawn.
Claim Objections

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Injury, Int J Care Injured. 2014; 45: 1054-1058), in view of Kishikawa et al. (U.S. Patent Application Pub. No. 2004/0063667), and Chowdhury et al. (Int J Nanomedicine. 2007; 2(1): 101-106).
Applicant Claims
Applicant’s elected subject matter is directed to a method of inhibiting scarring, e.g. keloid formation, during healing of a wound comprising topically applying to the wound a composition (e.g. ointment) comprising an expression vector that encodes sphingosine kinase 1 (SphK1), and biocompatible nanoparticles comprising carbonate apatite. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Yu et al. disclose a method of promoting dermal wound healing comprising topically applying to the wound a composition comprising a plasmid (i.e. an expression vector) that encodes sphingosine kinase 1 (SphK1), and a carrier; wherein sphingosine kinase 1 catalyzes the phosphorylation of sphingosine to form sphingosine-1-
Kishikawa et al. disclose that sphingosine-1-phosphate inhibits tissue fibrosis; and that compositions comprising sphingosine-1-phosphate, or an agent that stimulates the formation of sphingosine-1-phosphate, can be topically administered in the form of e.g. an ointment to thus inhibit fibrosis (abstract; paragraphs 0001, 0027, 0035). 
Chowdhury et al. disclose that biocompatible nanoparticles of carbonate apatite adsorb DNA and are highly efficient in transfecting a wide variety of mammalian cells, by a mechanism that includes promoting efficient endocytosis of nanosize DNA-apatite particles followed by facilitating enhanced endosomal release of the nano-size DNA-apatite particles, and enhancing transgene expression.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Yu et al. do not explicitly disclose that the composition inhibits scarring, is administered in the form of an ointment, and that the composition further contains biocompatible nanoparticles comprising carbonate apatite. These deficiencies are cured by the teachings of Kishikawa et al. and Chowdhury et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Yu et al. et al., and Chowdhury et al., outlined supra, to devise Applicant’s presently claimed method. 
Yu et al. disclose a method of promoting dermal wound healing comprising topically applying to the wound a composition comprising a plasmid (i.e. an expression vector) that encodes sphingosine kinase 1 (SphK1), and a carrier; wherein the method results in more granulation tissue that completely changes into fibrous connective tissue, capillary growth, re-epithelialization, and accelerated and complete wound healing. As anyone of ordinary skill in the art would immediately recognize, sphingosine kinase 1 (SphK1) is located primarily in the cells, and catalyzes the phosphorylation of sphingosine to form sphingosine-1-phosphate (see Yu et al.; Kishikawa et al., paragraph 0002). Since Kishikawa et al. disclose that sphingosine-1-phosphate inhibits tissue fibrosis; and that compositions comprising sphingosine-1-phosphate, or an agent that leads to the formation of sphingosine-1-phosphate, can be topically administered in the form of e.g. an ointment to thus inhibit fibrosis; since one of ordinary skill in the art would immediately recognize that dermal fibrosis leads to scar formation and keloids; and since Chowdhury et al. disclose that biocompatible nanoparticles of carbonate apatite adsorb DNA and are highly efficient in transfecting a wide variety of mammalian cells, by a mechanism that includes promoting efficient endocytosis of nanosize DNA-apatite particles followed by facilitating enhanced endosomal release of the nano-size DNA-apatite particles into the cell, and enhancing transgene expression; one of ordinary skill in the art would thus be motivated to further include biocompatible nanoparticles of carbonate apatite in the Yu et al. composition, and to administer the resulting composition in the form of e.g. an ointment to a wound, with the reasonable expectation 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “none of the cited references discuss any effect on scarring”, that Yu “teaches wound healing, but nothing about scarring”, instead Yu “teaches away from the present claims because it describes formation of fibrous connective tissue”, moreover, Kishikawa is limited to “fibrosis of organs” and “the only experimental result described in Kishikawa et al. is that S1P suppressed bleomycin-induced increase lung tissue hydroxyproline content” which result “has no relation to scarring”. 
The Examiner, however, would like to point out the following:
1. Yu certainly doesn’t teach away from the present claims at all. On the contrary, Yu specifically discloses the claimed active method step, i.e. topically applying to a wound a composition comprising an expression vector that encodes sphingosine kinase 1 (SPK1). 
2. Since the active method steps are the very same, the outcome must be the very same as well, regardless of whether Yu expressly documents this outcome. Certainly, Applicant cannot reasonably expect that only they can topically apply to a wound a composition comprising an expression vector that encodes sphingosine kinase 1 (SPK1) to reduce scarring during healing, while Yu, upon topically applying to a wound a composition comprising an expression vector that encodes sphingosine kinase 1 (SPK1) must take great pains to not reduce scarring since they did not expressly disclose this effect. 
3. Indeed, Yu expressly teaches that their method improves cutaneous wound healing, with a significant decrease in wound area and increase in the rate of wound healing. The method resulted in more granulation tissue and capillaries, and rapid re-epithelialization. 
4. Normal skin (i.e. dermis) is composed of fibrous connective tissue. This is also called “dense connective tissue” and is composed of large amounts of parallel bundles of collagen fibers. This is a high strength, slightly stretchy tissue, and is normal in skin. Applicant’s notion that the formation of fibrous connective tissue “teaches away” from 
5. Kishikawa is cited for two reasons. First, Kishikawa expressly teaches that S1P inhibits fibrosis, and thus obviously works to suppress or limit scar formation. Second, Kishikawa discloses that the S1P, or an agent that stimulates the formation of S1P, can be topically administered in the form of e.g. an ointment. Skin is indeed an organ (the largest organ of the human body), and anyone of ordinary skill in the art would understand “topically administered” via ointment for external use to mean administered to the skin. Further, anyone of ordinary skill in the art would understand that fibrosis can occur in the skin as in any other organ. Kishikawa is certainly not limited to the lung, and the specific examples or even the preferred embodiments do not constitute a teaching away from the broader disclosure and even non-preferred embodiments. Finally, Applicant’s assertion that an increase in hydroxyproline has nothing to do with scarring, anyone of ordinary skill in the art would immediately recognize that, on the contrary, hydroxyproline content reflects the formation of collagen, which is an index of the amount of scar tissue that is formed. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.